Citation Nr: 0127010	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  96-36 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, variously diagnosed.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a chronic sore 
throat.  

4.  Entitlement to service connection for tinea corpus, 
claimed as a body rash.  

5.  Entitlement to service connection for a plantar wart on 
the right foot.  

6.  Entitlement to service connection for a kidney disorder.  

7.  Entitlement to service connection for hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1954 to 
June 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama.

In April 2000, the Board denied the issues in appellate 
status.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Court issued an Order granting an 
Unopposed Motion For Remand And To Stay Further Proceedings 
filed by the VA Secretary to vacate the April 2000 decision 
and to remand it to the Board for readjudication and 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
Accordingly, the case has been returned to the Board for 
action consistent with the Court's Order.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The service medical records show that the veteran was treated 
on several occasions during service for respiratory problems, 
to include "a running" nose, cough, and sore throat and 
cold symptoms.  The report of the June 1956 separation 
examination noted the presence of chronic hypertrophy 
tonsils.  The post service medical records on file show 
treatment beginning in the early 1980s for lung and upper 
respiratory complaints variously diagnosed.  During the 
September 1997 hearing at the RO, the veteran testified that, 
during field training in service, he was exposed to loud 
noise from big guns and that he was given earplugs to wear.  

In view of these facts and in conjunction with the Court's 
December 2000 Order as set forth above, the Board is of the 
opinion that additional development is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  A VA examination should be conducted 
by a specialist in respiratory disorders 
to determine the nature, severity, and 
etiology of any pulmonary and upper 
respiratory disabilities, to include sore 
throat.  The claims folder, and a copy of 
this remand, should be made available to 
the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  All necessary tests 
should be conducted.  It is requested that 
the examiner obtain a detailed clinical 
history.  The examiner is asked to specify 
whether the veteran has a chronic sore 
throat disability.  Following the 
examination and in conjunction with a 
complete review of the claims folder, the 
examiner is requested to render an opinion 
as to whether it is as likely as not that 
any pulmonary and upper respiratory 
disabilities diagnosed, to include a 
chronic sore throat, is related to the 
veteran's military service.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

3.  A VA examination should be conducted 
by a specialist (M.D.) in ear disorders to 
determine the nature and etiology of any 
hearing loss.  In addition to an 
audiological examination, any other tests 
deemed necessary should be accomplished.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner in conjunction with the 
examination.  It is requested that the 
physician obtain a detailed inservice and 
postservice history of noise exposure.  

Following the examination, if hearing loss 
is diagnosed, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the hearing 
loss is related to the veteran's military 
service, to include inservice acoustic 
trauma.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




